DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-11) in the reply filed on October 12, 2021 is acknowledged. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2018/0244862) in view of Thaker (US 2013/0188003).
Regarding claim 1, Price teaches a particle (Abstract) for 3D printing ([0001]) comprising a polymer resin which is compatible with a 3D printing process ([0025]). Price teaches a marking additive ([0056]) that is a laser marking dye which indicates that it changes colors when exposed to light and it is added to the powder mixture in an amount from 0.01 to 30 wt. % ([0058]).
However, Price fails to teach that the marking additive is incorporated within the particle.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the marking additive of Price into the particle as taught by Thacker.  One would have been motivated to do so in order to receive the expected benefit of having homogenous mixing of the additive into the plastic (Thacker, [0036]).
Regarding claim 2, Price teaches that the polymer resin can be polyamides, polycarbonates, polyimides, polyolefins, polysulfones, polystyrenes, etc. ([0025]).
Regarding claims 3-5, Price teaches the addition of a laser marking additive ([0056]), however, fails to teach the type of laser marking additive.
Thacker teaches a metal oxide laser marking additive which is sensitive to infrared radiation at 1064 nm (Abstract).  The metal oxide can be copper, tungsten, vanadium, titanium, or molybdenum (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the metal oxide laser marking additive which is sensitive to infrared radiation at 1064 nm as taught by Thacker as the laser marking additive of Price.  One would have been motivated to do so in order to receive the expected benefit of having a quick, precise and contactless method for marking plastic items (Thacker, [0003]).
Regarding claim 6, it is noted that the metal hydroxide is not mandatorily present.
Regarding claims 8-9, Price teaches that the powder composition can further contain additives such as ceramic particles as a filler ([0056]) and a colorant ([0056]).
However, Price fails to teach that the additive is incorporated within the particle.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the additives of Price into the particle as taught by Thacker.  One would have been motivated to do so in order to receive the expected benefit of having homogenous mixing of the additive into the plastic (Thacker, [0036]).
Regarding claims 10-11, Price teaches a plurality of nanoparticles ([0040]) on the surface of the particle ([0042]).  This nanoparticle has an average diameter of 1 nm to 500 microns ([0040]) and can be an inorganic oxide such as silica or alumina ([0041]).  Price also teaches that the relative surface area coverage ranges from 0.05 to 0.95 given the formula: 
    PNG
    media_image1.png
    53
    136
    media_image1.png
    Greyscale
([0043]).  Given the range of the diameter of the polymer particle (10 nm to 1 mm ([0047]), the diameter of the flow promoter ([1nm to 500 microns ([0040]), the density of the polymer particle (estimated to be 1 g/cc), the density of the flow promoter (for example, silica 2.65 g/cc), the amount of nanoparticles overlaps the claimed range of 0.05 to 5 wt. %.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2018/0244862) in view of Thaker (US 2013/0188003) and Khan (US 2010/0018957).
The discussion regarding Price and Thaker in paragraph 4 above is incorporated here by reference.
Regarding claim 7, modified Price teaches the addition of additives, however, fails to teach that the particle includes a developer component.
Khan teaches a composition which includes a polymer binder ([0016]) and a transition metal oxide ([0009]) as a laser marking additive ([0009]) and also includes a polysaccharide ([0021]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764